Case: 13-60626      Document: 00512807105         Page: 1    Date Filed: 10/17/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                      No. 13-60626                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
LUIS MIGUEL ARGUETA-MARQUEZ,                                             October 17, 2014
                                                                           Lyle W. Cayce
              Petitioner                                                        Clerk

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

              Respondent




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 138 160


Before JOLLY and JONES, Circuit Judges, and GODBEY, District Judge*.
PER CURIAM:**
       We have reviewed the briefs, pertinent portions of the record, and the
applicable law.      The Immigration Judge (“IJ”) determined that Argueta-
Marquez was not a credible witness and that he had failed otherwise to
establish that “it is more likely than not that he . . . would be tortured if
removed to” El Salvador.           See 8 C.F.R. § 1208.16(c)(2).           The Board of



       * District Judge of the Northern District of Texas, sitting by designation.
       **Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-60626       Document: 00512807105          Page: 2     Date Filed: 10/17/2014



                                       No. 13-60626
Immigration Appeals (BIA) affirmed the IJ’s determination, and, given the
inconsistencies and omissions in Argueta-Marquez’s testimony and the
insufficiency of his corroborating evidence, we find no reversible error in its
doing so. 1 The petition for review is, therefore,
                                                                                   DENIED.




       1In previous cases, we have apparently assumed that the REAL ID Act’s standard for
assessing credibility in the context of an asylum claim, found at 8 U.S.C. § 1158(b)(1)(B)(iii),
applies also to credibility determinations in the context of claims that, like Argueta-
Marquez’s, are asserted under the Convention Against Torture. See, e.g., Wang v. Holder,
569 F.3d 531, 540 (5th Cir. 2009). We need not reach that question here, because the agency’s
adverse-credibility determination is supported by substantial evidence under either
§ 1158(b)(1)(B)(iii)’s standard or the “heart of the applicant’s claim” standard articulated in
pre-REAL ID Act caselaw.
                                               2